Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered September 8, 1995, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of 5 years to life, unanimously affirmed.
*362By pleading guilty, defendant waived his statutory speedy trial claim (People v O’Brien, 56 NY2d 1009). Since defendant’s speedy trial motion, while purportedly raising constitutional issues, failed to address the factors set forth in People v Taranovich (37 NY2d 422) and merely raised statutory issues, his constitutional claim is unpreserved (People v Rowe, 244 AD2d 295, lv denied 91 NY2d 930), and we decline to review it in the interest of justice. Were we to review this claim, we would reject it (supra). Concur — Sullivan, J. P., Lerner, Andrias and Saxe, JJ.